Case 5:16-cv-05366-TLB Document 162-10   Filed 11/05/19 Page 1 of 5 PageID #: 8682
 CONFIDENTIAL




                                                                       PAM001566
Case 5:16-cv-05366-TLB Document 162-10   Filed 11/05/19 Page 2 of 5 PageID #: 8683
 CONFIDENTIAL




                                                                       PAM001567
Case 5:16-cv-05366-TLB Document 162-10   Filed 11/05/19 Page 3 of 5 PageID #: 8684
 CONFIDENTIAL




                                                                       PAM001568
Case 5:16-cv-05366-TLB Document 162-10   Filed 11/05/19 Page 4 of 5 PageID #: 8685
 CONFIDENTIAL




                                                                       PAM001569
Case 5:16-cv-05366-TLB Document 162-10   Filed 11/05/19 Page 5 of 5 PageID #: 8686
 CONFIDENTIAL




                                                                       PAM001570
